DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 is objected to for the following reasons. The dependent claims are similarly objected to for their dependence upon claim 1. 
Claim 1 recites, “…configured to…” in four instances. In general, the term is interpreted as meaning, “capable of” performing the recited function(s), or, alternatively, to invoke 112(f). However, in this instance the claim recitation of, “a case configured to be connected to the first electrode…” appears to simply mean “a case connected to the first electrode…” Because of this, the limitation appears unnecessary and should be removed.

Claim Interpretation
The claim term, “connected” is interpreted to mean indirect and/or direct physical connection and/or electrical connection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the term, “first ventilation channel.” The undersigned is of the opinion that the term is unclear because a “channel” is interpreted to mean a passageway for gas and/or liquids. Moreover, the term, “ventilation” implies that gas and/or liquids can be expelled through the passageway. However, as illustrated by the figures of the instant application, such a passageway for providing ventilation does not exist. More specifically, in the assembled state of the battery there is no passageway for gas and/or liquid. The passageway is formed by a process when thermal runaway conditions cause the thermal-fusion layer to melt. For at least these reasons, the claim is indefinite.
Claim 13 recites the term, “a second ventilation channel.” Similar to the first ventilation channel discussed above, it’s unclear as to how a ventilation channel can be formed in the assembled state of the battery. It is only when the thermal-fusion layer melts that such a channel is created and gas and/or liquids can readily be expelled from the battery. For at least these reasons, the claim is indefinite.
In addition, the metes and bounds of what defines the first ventilation channel and the second ventilation channel are unclear. For instance, it’s unclear from the figures of the instant specification if the first ventilation channel can be differentiated from the second ventilation channel by examining the structure of the rechargeable battery. Accordingly, the skilled person would not be able to determine whether or not they would be infringing upon the claimed battery and the claims are therefore unclear. “The primary purpose of this requirement of definiteness of See MPEP 2173.
Claims 12 and 13 are interpreted as meaning that the thermal-fusion layer is configured to melt at a predetermined temperature thereby forming a ventilation channel to ventilate gas and/or liquids from inside the rechargeable battery to an outside atmosphere.
It is suggested that the subject matter of claims 12 and 13 be canceled and replaced by a single claim that more clearly defines the structure and functional relationship of a supposed “ventilation channel.” For instance, it is suggested that Applicant submit a new claim (while canceling claims 12 and 13) that recites, “…wherein the thermal-fusion layer is configured to melt at a predetermined temperature thereby forming a ventilation channel, wherein the ventilation channel provides ventilation between an inside of the rechargeable battery, through the through-hole of the cap plate, to an outside atmosphere.” Other claim language that more clearly defines the structure and functional relationship of a supposed “ventilation channel” may also be acceptable and the undersigned would be happy to discuss proposed claims in an Applicant-initiated interview.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tamachi (US20170207491A1).
Regarding claim 1, Tamachi teaches a rechargeable battery (battery 1, FIG. 2; [0062]-[0064]) comprising:
an electrode assembly (electrode body 10, FIG. 2; [0064]) comprising a first electrode (positive electrode body 11, FIG. 2; [0064]), a second electrode (negative electrode body 12, FIG. 2; [0064]), and a separator between the first electrode and the second electrode (“the belt-like positive electrode body 11 and the belt-like negative electrode body 12 are stacked via a not-shown separator” ([0064]));
a case (first container 21, FIG. 2; [0069]) configured to be connected to the first electrode (“the first container 21 functions as a negative electrode terminal of the battery 1.” ([0071])) and accommodate the electrode assembly, and comprising an opening to expose the electrode assembly (see FIG. 2);
a cap plate (second bottom wall section 25a of second container 25, FIG. 2; [0069]) configured to be coupled to the case to cover an outer area of the opening (see FIGS. 2 and 3: the second container is coupled to first container 21 and covers the opening at the top end of the electrode body 10), and comprising a through-hole (through-hole 26, FIG. 2; [0074]) to expose a central area of the opening (see FIGs. 2 and 3);
a terminal plate (electrode terminal 40, FIG. 2; [0079]) configured to cover the through-hole (terminal 40 includes flange 41 and drawing-out section 43; drawing-out 
a thermal-fusion layer (ring film 31, FIG. 2; [0075]-[0077]) configured to be arranged between the cap plate and the terminal plate (ring film 31 is arranged between second container 25 and electrode terminal 40) and to insulation-bond the cap plate and the terminal plate (“[f]irst, the electrode terminal 40 is assembled to the second container 25. Specifically, in a state in which the ring films 31 and 32 and the electrode terminal 40 are disposed in predetermined positions, the ring films 31 and 32 are heated and melted. Consequently, the electrode terminal 40 is thermally fused to the second container 25 via the ring films 31 and 32.” ([0086])); and
 wherein the thermal-fusion layer comprises a plurality of layers comprising a thermoplastic resin layer (“[t]he material of the ring films 31 and 32 may be resin of a single material. However, more desirably, a material obtained by forming two or more kinds of resin in a layered shape can be used.” (emphasis added, [0097]); (“[t]he ring films 31 and 32 are formed of an insulating material. As the insulating material forming the ring films 31 and 32, thermoplastic resin such as polyethylene or polypropylene can be used.” (emphasis added, [0075])). 
Regarding claim 3
Regarding claim 4, Tamachi teaches the rechargeable battery of claim 1 as described above and  wherein the thermoplastic resin layer comprises polypropylene (“[t]he ring films 31 and 32 are formed of an insulating material. As the insulating material forming the ring films 31 and 32, thermoplastic resin such as polyethylene or polypropylene can be used.” (emphasis added, [0075])).  
Regarding claim 10, Tamachi teaches the rechargeable battery of claim 1 as described above. Tamachi also teaches wherein the terminal plate comprises:
a terminal portion on the cap plate (flange section 41, FIG. 2; the undersigned considers flange section 41 to be a terminal because Tamachi teaches that terminal 40 is, as a whole, a terminal); and
a protrusion (drawing-out section 43, FIG. 2) passing through the through-hole from the terminal portion to be connected to the second electrode (see claim interpretation of the term, “connected” above; see FIG. 2).  
Regarding claim 11,  Tamachi teaches the rechargeable battery of claim 10 as described above and necessarily wherein the thermal-fusion layer is located between the terminal portion and the cap plate (see FIG. 2: first ring film 31 is disposed between terminal 40 and second bottom wall section 25a). 
Regarding claim 15, Tamachi teaches the rechargeable battery of claim 1 as described above. Tamachi also teaches wherein the electrode assembly comprises:
a first electrode tab (negative electrode tab 14, FIG. 7; [0065]) extending from the first electrode to be coupled to the case (“the negative electrode body 12 and the first container 21 are conducted via the negative electrode tab 14” ([0100])), and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1, 3-4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210359362A1) in view of Tamachi (US20170207491A1). Wang is relied upon for as 102(a)(2) art as of the filing date of the parent PCT application (PCT/CN2020/090898) of 05/18/2020, which predates the earliest effective filing date of the instant application of 06/18/2020. Note that the rejections of claims 1, 3-4, 10-11, and 14-15 are concurrent rejections.
Regarding claim 1, Wang teaches a rechargeable battery (battery 100, FIGs. 1-2) comprising:
an electrode assembly (battery cell 10, FIG. 2; [0058]) comprising a first electrode, a second electrode, and a separator between the first electrode and the second electrode (see FIG. 2: the battery cell 10 clearly shows alternating layers of electrodes and a separator as these are conventional features in the art, however the specification of the disclosure does not discuss the individual electrodes):
a case (second housing body 50, FIG. 2; [0075]) configured to be connected to the first electrode and accommodate the electrode assembly, and comprising an opening to expose the electrode assembly (“[t]he battery cell 10 is accommodated in the second housing body 50.” ([0075]));

a terminal plate (electrode post 30, FIG. 4; [0064]) configured to cover the through-hole (see FIG. 4) and to be connected to the second electrode (“[t]he first tab 60 may be connected to the electrode post 30 by welding.” ([0078])).
 Wang does not disclose a thermal-fusion layer as claimed. Rather, Wang teaches that the electrode post 30 is secured to the first housing body 20 by a binder 40, specifically an adhesive ([0073]). However, as shown below, it would be obvious to simply substitute the adhesive of Wang with a material to thermally fuse the alleged terminal plate to the alleged cap plate.
	As discussed above, Wang does not disclose the thermal-fusion layer. However, Wang differs from the claimed invention only in that the binder 40 is substituted with a thermal-fusion layer.
	Tamachi relates to the design of secondary batteries ([0060]) and is thus analogous art. Tamachi teaches the deficient limitation. Tamachi teaches a thermal-fusion layer (ring film 31, 32, FIG.2) configured to be arranged between the cap plate (second bottom wall section 25a, FIG. 2) and the terminal plate (terminal 40, FIG. 2) and to insulation-bond the cap plate and the terminal plate ([0075], [0086]), wherein the thermal-fusion layer comprises a plurality of layers comprising a thermoplastic resin layer ([0097]).
	The binder 40 of Wang and the alleged thermal-fusion layer of Tamachi share the same function of binding one of the terminal of the battery to the housing of the battery. Accordingly, the skilled person could have simply substituted the binder 40 of Wang with the alleged thermal-See MPEP 2143 §I.B and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of Wang as described above with that of Tamachi to arrive at the claimed invention wherein a thermal-fusion layer configured to be arranged between the cap plate and the terminal plate and to insulation-bond the cap plate and the terminal plate, wherein the thermal-fusion layer comprises a plurality of layers comprising a thermoplastic resin layer.
Regarding claim 3, Wang in view of Tamachi teach the rechargeable battery of claim 1 and necessarily teach wherein the thermoplastic resin layer melts at a predetermined temperature, because as known to those skilled in the art, a melting point (i.e., predetermined temperature) is an inherent property of thermoplastic resins.
Regarding claim 4, Wang in view of Tamachi teach the rechargeable battery of claim 1 as described above and necessarily wherein the thermoplastic resin layer comprises polypropylene (Tamachi, “[t]he ring films 31 and 32 are formed of an insulating material. As the insulating material forming the ring films 31 and 32, thermoplastic resin such as polyethylene or polypropylene can be used.” (emphasis added, [0075])).  
Regarding claim 10, Wang in view of Tamachi teaches the rechargeable battery of claim 1 as described above. Wang also teaches wherein the terminal plate (electrode post 30, FIG. 4) comprises:

a protrusion (electrode post body 31; FIG 4; [0068]) passing through the through-hole from the terminal portion to be connected to the second electrode ([0068]).  
Regarding claim 11, Wang in view of Tamachi teach the rechargeable battery of claim 10 as described above and necessarily wherein the thermal-fusion layer is located between the terminal portion and the cap plate (see FIG. 4: the substituted binder 40 is located between the alleged terminal portion (302 and 3021) and the alleged cap plate (20)). 
Regarding claims 12 and 13, Wang in view of Tamachi teach the rechargeable battery of claim 11 as described above. As noted above, the subject matter of claims 12 and 13 are unclear. Both claims 12 and 13 are interpreted as meaning that, “the thermal-fusion layer is configured to melt at a predetermined temperature thereby forming a ventilation channel to ventilate gas and/or liquids from inside the rechargeable battery to an outside atmosphere.” 
	With respect to the combination of Wang and Tamachi, the alleged substituted thermal-fusion layer would necessarily melt at a predetermined temperature since a melting point (i.e., predetermined temperature) is an inherent property of the materials that form the thermal-fusion layer.
	Moreover, the required structure recited by the claims would necessarily result in a ventilation channel to ventilate gas and/or liquids from inside the rechargeable battery to an outside atmosphere. Specifically, the required structure would necessarily result in a rechargeable battery where a passageway is formed from the inside of the case of the rechargeable battery, through the through-hole of the cap plate, through the melted thermal-fusion layer, and out to the outside 
Regarding claim 14, Wang in view of Tamachi teach the rechargeable battery of claim 1 as described above. 
Wang in view of Tamachi necessarily teach wherein:
the case and the cap plate have a same polarity as the first electrode (“[t]he second tab 61 may be connected to the first housing body 20 by welding.” ([0078]); “[t]he second housing body 50 may be connected to the first housing body 20 by welding or adhesively bonding.” ([0075])), and
the terminal plate has a same polarity as the second electrode (“[t]he first tab 60 may be connected to the electrode post 30 by welding.” ([0078])).  
It is noted that where the alleged case (second housing body 50) and alleged cap plate (first housing body 20) are welded together that the components would necessarily be in electrical communication with each other, and thus have the same polarity. If the components were welded together and had opposite polarities, the battery as a whole would short-circuit and be non-functional.
Regarding claim 15, Wang in view of Tamachi teach the rechargeable battery of claim 1 as described above. Wang also teaches wherein the electrode assembly further comprises:
a first electrode tab extending from the first electrode to be coupled to the case (“[t]he second tab 61 may be connected to the first housing body 20 by welding.” ([0078]), and
. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamachi (US20170207491A1) in view of Muraki (WO2020004412A1; US20210091435A1 referred to below as English translation thereof).
Claim 2 is concurrently rejected below as being unpatentable over Wang (US20210359362A1) in view of Tamachi (US20170207491A1), and further in view of Muraki (WO2020004412A1; US20210091435A1 referred to below as English translation thereof).
Regarding claim 2, Tamachi and Wang in view of Tamachi teach the rechargeable battery of claim 1 as described above.
As noted above, Tamachi teaches it is preferable for the thermal-fusion layer to be formed of two more kinds of resin in layers ([0097]). However, Tamachi does not specifically teach that the plurality of layers of the thermal-fusion layer further comprises a first thermosetting resin layer bonded to the cap plate, a second thermosetting resin layer bonded to the terminal plate, and the thermoplastic resin layer is located between the first thermosetting resin layer and the second thermosetting resin layer. 
	However, Muraki teaches the deficient limitations. Muraki relates to resin films used for sealing power storage devices (i.e., secondary batteries) and is thus analogous art. Muraki teaches a terminal coating resin film 40 that may have a single or multilayer structure ([0059]). Muraki teaches that the resin composition is preferably made from thermoplastic resin and/or thermosetting resin. The first layer 40a (i.e., middle layer) is preferably made of thermoplastic resin ([0060]), the second layer 40b and third layer 40c may be made of a thermosetting resin 
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of claim 1 as taught by Tamachi or Wang in view of Tamachi such that the rechargeable battery includes a first thermosetting resin layer bonded to the cap plate, a second thermosetting resin layer bonded to the terminal plate, and the thermoplastic resin layer is located between the first thermosetting resin layer and the second thermosetting resin layer. The skilled person would have been motivated to do so to achieve good adhesion during heat sealing of the battery ([0063]).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamachi (US20170207491A1) in view of Rikiya (JP2001307715A). A machine translation of the specification of Rikiya accompanies this Action.
Regarding claim 5, Tamachi teaches the rechargeable battery of claim 1.
Tamachi does not teach wherein the cap plate comprises a first chemical conversion coating. 
Rikiya relates to the design of lithium ion batteries ([0001]) and is thus analogous art. Rikiya teaches a chemical conversion treatment including phosphoric acid and chromate ([0004]; [0010]) that is applied to the “tab material” of a lithium-ion battery. The tab is coated with an aqueous solution and then baked to apply chromium in an amount of 8-10 mg/m2 ([0010]).

Regarding claim 6, Tamachi in view of Rikiya teaches the rechargeable battery of claim 5 as described above. Tamachi teaches wherein the cap plate (wall 25a of second container 25) is made of a metal foil covered on both sides with resin ([0072]). Tamachi does not teach the metal foil material. However, Tamachi teaches the first container 21 may be made of materials such as SUS (i.e., stainless steel), iron, and nickel ([0070]). Thus, it would have been obvious before the effective filing date of the claimed invention to use stainless steel (“SUS”) as the metal foil material of the cap plate because of its’ excellent durability ([0070]).
Regarding claim 7, Tamachi in view of Rikiya teach the rechargeable battery of claim 5 as described above. 
Tamachi does not teach wherein the terminal plate comprises a second chemical conversion coating, and the thermal-fusion layer contacts the second chemical conversion coating.
However, Rikiya teaches the deficient limitations. Rikiya relates to the design of lithium ion batteries ([0001]) and is thus analogous art. Rikiya teaches a chemical conversion treatment including phosphoric acid and chromate ([0004]; [0010]) that is applied to the “tab material” of a lithium-ion battery. The tab is coated with an aqueous solution and then baked to apply chromium in an amount of 8-10 mg/m2 ([0010]).

Regarding claim 8, Tamachi in view of Rikiya teaches the rechargeable battery of claim 7 as described above. Tamachi also teaches wherein the terminal plate comprises aluminum (“[t]he electrode terminal 40 is formed of a metal material such as aluminum or an aluminum alloy.” ([0079])).  It is also noted that Rikiya teaches that the one of the tabs is made from aluminum in one example (Rikiya, [0028]).
Regarding claim 9, Tamachi in view of Rikiya teaches the rechargeable battery of claim 7 as described above. Tamachi in view of Rikiya also necessarily teach wherein the second chemical conversion coating comprises chromate (see above rejection and [0010] of Rikiya).  
Claims 5-9 are concurrently rejected as being unpatentable over Wang (US20210359362A1) in view of Tamachi (US20170207491A1), and further in view of Muraki (WO2020004412A1; US20210091435A1 referred to below as English translation thereof).
Regarding claim 5, Wang in view of Tamachi teaches the rechargeable battery of claim 1.
Neither Wang nor Tamachi teaches wherein the cap plate comprises a first chemical conversion coating. 
2 ([0010]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of claim 1 as taught by Wang in view of Tamachi wherein the cap plate comprises a first chemical conversion coating. It is noted that the coating of the modified chemical conversion coating cap plate as described above would necessarily contact the thermal-fusion layer as claimed because the coating is on the outer surface of the cap plate. The skilled person would have been motivated to apply the chemical conversion treatment so to improve the corrosion resistance of the cap plate ([0032]).
Regarding claim 6, Wang in view of Tamachi and Rikiya teach the rechargeable battery of claim 5 as described above. Wang does not teach wherein the cap plate comprises stainless steel. However, Tamachi teaches the first container 21 may be made of materials such as SUS (i.e., stainless steel), iron, and nickel ([0070]). Thus, it would have been obvious before the effective filing date of the claimed invention to use stainless steel (“SUS”) as the material for the alleged cap plate because stainless steel has excellent durability ([0070]).
Regarding claim 7, Wang in view of Tamachi and Rikiya teach the rechargeable battery of claim 5 as described above. 
Neither Wang nor Tamachi teaches wherein the terminal plate comprises a second chemical conversion coating, and the thermal-fusion layer contacts the second chemical conversion coating.
2 ([0010]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of claim 5 as taught by Tamachi and Rikiya as described above, such that the terminal plate comprises a second chemical conversion coating. It is noted that the coating of the modified chemical conversion terminal plate as described above would necessarily contact the thermal-fusion layer as claimed because the coating is on the outer surface of the terminal plate. The skilled person would have been motivated to apply the chemical conversion treatment so to improve the corrosion resistance of the cap plate ([0032]).
Regarding claim 8, Wang in view of Tamachi and Rikiya teach the rechargeable battery of claim 7 as described above. Wang does not teach wherein the terminal plate comprises aluminum. However, Tamachi teaches where the electrode terminal is formed of aluminum or an aluminum alloy ([0079]). Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein the terminal plate comprises aluminum because the selection of a known material based on its suitability for an intended use is prima facie evidence of obviousness. See MPEP 2144.07. 
Regarding claim 9, Wang in view of Tamachi and Rikiya teaches the rechargeable battery of claim 7 as described above. Tamachi in view of Rikiya also necessarily teach wherein the second chemical conversion coating comprises chromate (see above rejection and [0010] of Rikiya).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721